Citation Nr: 0709600	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  03-31 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from June 1992 to October 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
VA Regional Office (RO) in Salt Lake City, Utah.  The veteran 
appealed, and in July 2004, the Board remanded the claim for 
additional development.  

In March 2004, the veteran appeared at the Salt Lake City RO 
and testified at a video-conference hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of the hearing is of record.


FINDING OF FACT

The veteran does not have a bilateral knee disability that is 
related to her service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that service connection is warranted for 
a bilateral knee disability.  She argues the following: her 
duties in the Navy included carrying heavy weights, and going 
up and down stairs, which caused her knee disabilities; she 
was overweight during service and this contributed to her 
knee disabilities; although she had knee pain during service, 
she did not seek treatment because of her commitment to her 
duties; at a certain point she ignored her knee symptoms 
because she was focused on her pregnancy.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

The veteran's service medical records do not show that she 
received any treatment for knee symptoms.  The separation 
examination report, dated in August 1997, shows that her 
lower extremities were clinically evaluated as normal.  In an 
accompanying "report of medical history," she denied having a 
history of "trick or locked knee."  

As for the post-service medical evidence, it consists of VA 
and private treatment reports, dated between 2001 and 2006.  
This evidence includes reports from the Tanner Clinic/Kenneth 
W. Jee, M.D., dated between 2001 and 2002, which show that in 
March 2001, the veteran was treated for complaints "rubbing 
and grinding" of her knees with going up and down stairs, 
and a two-month history of bilateral patellofemoral knee 
pain.  The report states, "She notes the onset and 
association with moving to her brother's apartment which is 
downstairs."  The report further notes, "She was previously 
in the Navy on a ship and had to do a lot of running up and 
down stairs without any problems.  No history of any specific 
injury."  The impression was early patellofemoral arthritis 
bilateral knees, exacerbated by stair climbing.  An 
accompanying X-ray report notes a two-month history of 
retropatellar pain after moving and living in a basement 
apartment requiring a lot of stair climbing, and that there 
had been "no specific injury."  In November 2002, she 
received follow-up treatment.  The report notes that she 
requested a letter associating her current symptoms with her 
service.  

A letter from Dr. Jee, dated in November 2002, states that 
the veteran has patellofemoral arthritis associated with 
underlying patellar hypermobility and lateral patellar tilt.  
Dr. Jee states:

She has a history of being evaluated for 
this problem while as a seaman in the 
Navy.  At that time she was involved in 
fire teams, which necessitated 
repetitively climbing stairs with fire 
equipment.  Historically, I feel that her 
military duty, most likely in part, 
contributed to a portion of her 
patellofemoral arthritis and her current 
problems; although the underlying problem 
of underlying patellar hypermobility was 
pre-existing.  Therefore, I attribute 
about 40 percent of her current problems 
to her prior military duty.

A letter from Burk Young, M.D., dated in April 2003, 
indicates that he saw the veteran on one occasion that month 
for "a second opinion."  Dr. Young notes that the veteran's 
history included spending a great deal of time going up and 
down stairs, "subjecting her knees to excessive pressure 
while working on the ship."  He states, "I do feel like a 
portion of her knee problems are attributable to the stress 
of being in the Navy, working on the ship, specifically.  It 
is difficult to tell exactly how much of her pain and 
problems are from that but it is likely that a portion of her 
current symptomatology is from her time in the Navy."  

A VA examination report, dated in November 2004, shows that 
the examiner stated that the veteran had evidence of 
chondromalacia patella.  The examiner concluded, "I believe 
it is fair to conclude that her knee problem is not related 
to any inservice disease or injury, as there were none."  He 
further noted that there was a possible relationship, "but 
there is no solid evidence in the medical record to support 
that."  The examiner noted that the veteran had claimed that 
her knee symptoms started in the military, and that he 
thought that she was credible.  

A VA opinion, dated in February 2006, shows that the 
physician was the same one who performed the November 2004 
examination.  The physician stated that the veteran's X-rays, 
taken during the November 2004 examination, revealed that 
both knees appear normal radiographically.  The physician 
concluded that, based on the information at hand, to include 
a detailed review of the veteran's C file and review of the 
results of the X-rays of her knees, that it was fair to 
conclude that there is no evidence to suggest the veteran 
injured her knees while on active duty.    

A lay statement from C.B., received in November 2002, asserts 
that she served aboard ship with the veteran, and that they 
were required to run "under unsafe conditions" aboard ship, 
and to run on asphalt while in port.  She further asserts 
that the veteran was on a firefighting team that had to do 
extra running, to include running up and down steep 
stairways.  The Board notes that the author does not assert 
that she witnessed the veteran display any knee symptoms 
during service.  

The Board finds that the veteran's claim must be denied.  The 
service medical records do not show that the veteran was ever 
treated for knee symptoms, or that she was ever diagnosed 
with a knee disorder.  Her August 1997 separation examination 
report shows that her lower extremities were clinically 
evaluated as normal, and in the accompanying "report of 
medical history," she denied having a history of "trick or 
locked knee."  Therefore, a chronic condition is not shown 
during service.  See 38 C.F.R. § 3.303.  In addition, the 
first evidence of a knee disorder is dated no earlier than 
2001.  This is over three years after separation from 
service.  This period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, the Board finds that the 
February 2006 VA opinion is highly probative evidence which 
shows that the veteran's bilateral knee disabilities are not 
related to her service.  This opinion was based on a review 
of the veteran's C-file.  It is consistent with, and 
clarifies some speculative wording in, the December 2004 VA 
examination report.  

Finally, to the extent that Dr. Jee's reports note 
"patellofemoral arthritis," Dr. Jee's March 2001 X-ray 
report does not note arthritis.  The February 2006 VA opinion 
indicates that the most recent (December 2004) knee X-rays 
were normal.  In summary, there is no X-ray evidence of knee 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).  Alternatively stated, there is no evidence of 
arthritis of the knees within one year of the veteran's 
separation from service, and presumptive service connection 
for arthritis of the knees is therefore not warranted.  See 
38 U.S.C.A. § 1112, 1137; 38 C.F.R. § 3.307, 3.309 (2006).  
Based on the foregoing, the claim must be denied.  

In reaching this decision, the Board has considered the 
opinions of Dr. Jee and Dr. Young.  As an initial matter, to 
the extent that the veteran has asserted that she had knee 
symptoms during service, and to the extent that Dr. Jee's 
November 2002 opinion notes a history of "being evaluated 
for this problem while as a seaman in the Navy," the 
veteran's service medical records do not show any 
"evaluation" or treatment for knee symptoms.  Furthermore, 
Dr. Jee's own March 2001 treatment record, and an 
accompanying X-ray report, contradicts the veteran's 
assertion.  Specifically, these reports show that the veteran 
reported a two-month history of bilateral patellofemoral knee 
pain, that she associated the onset of her knee symptoms with 
her moving to her brother's downstairs apartment, and that 
she stated that while in the Navy she had done lot of running 
up and down stairs without any problems.  In summary, the 
veteran's assertions that she had knee symptoms during 
service, as well as treatment for knees symptoms during 
service, are not credible.  

The opinions of Dr. Jee and Dr. Young are afforded little 
probative weight, as they are not shown to have been based on 
a review of the veteran's claims file or any other detailed 
and reliable medical history.  Furthermore, Dr. Jee's opinion 
is clearly based on the veteran's self-reported history of 
knee symptoms and treatment during service.  However, as 
previously stated, these assertions are not credible.  See 
Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for a bilateral knee disability, and that 
the claim must be denied.

The Board has considered the veteran's oral and written 
testimony, and the lay statement, submitted in support of the 
veteran's arguments that she has the claimed condition that 
should be service connected.  Lay statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and the 
veteran's service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim for service connection for a bilateral knee disability 
must be denied.

As the preponderance of the evidence is against these claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA 

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in October 2002, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed her of the type of information and 
evidence necessary to support her claim.  The RO's letter 
informed the veteran of her and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of her claim.  She was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  The VCAA letter was mailed to the 
appellant prior to the initial RO adjudication of her claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was afforded sufficient notice in 
the June 2006 supplemental statement of the case, see 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006), and in any event, as the claim for service connection 
has been denied, no disability rating or effective date will 
be assigned; and any defect with respect to the content of 
the notice requirement was non-prejudicial.  Therefore, VA's 
duty to notify the appellant has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA and 
non-VA medical reports.  The veteran has been afforded an 
examination, and an etiological opinion has been obtained.  
The Board therefore finds that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for a bilateral knee disability is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


